IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-20379
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

VICTOR SANTA CRUZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-98-CR-414-1
                      --------------------

                         October 19, 1999

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Victor Santa Cruz pleaded guilty to possession with intent

to distribute five or more kilograms of cocaine in violation of

21 U.S.C. § 841(a)(1) & (b)(1)(A).   Santa Cruz argues that the

district court erred in denying an additional one-point reduction

in his offense level for acceptance of responsibility.   Because

Santa Cruz did not enter his guilty plea until after the district

court held a hearing on his motion to suppress evidence, which

required full preparation of the Government and the allocation of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-20379
                                 -2-



the district court’s resources, the district court did not err in

denying an additional one-point reduction for acceptance of

responsibility under § 3E1.1(b)(2) of the United States

Sentencing Guidelines.   See United States v. Gonzales, 19 F.3d
982, 984 (5th Cir. 1994).

     AFFIRMED.